Citation Nr: 0328439	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hand disorder, to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On August 6, 1997, a hearing was held in Nashville, 
Tennessee, before Joy McDonald, who was the acting member of 
the Board designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b), (c).  A transcript of that 
hearing has been associated with the record on appeal.

This case was before the Board initially in December 1997 
when the Board denied the appellant's claim.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  On November 30, 1998, the Court, acting on 
an unopposed motion to remand the appeal, vacated the 
December 31, 1997 Board decision and remanded the case to the 
Board.

In September 1999 the Board remanded the appellant's claim to 
the RO for re-adjudication consistent with the November 30, 
1998 Court Order.

This case was before the Board again in September 2000 when 
the Board again denied the appellant's claim.  Once again, 
the appellant appealed the Board's decision to the Court.  On 
May 23, 2001, the Court, acting on an unopposed motion to 
remand the appeal, vacated the September 21, 2000, Board 
decision and remanded the case to the Board.





REMAND

In a January 2001 statement, the appellant requested another 
personal hearing.  The Board sent a letter to the appellant 
in May 2002 to clarify his request for a hearing.  The 
appellant responded that he wanted a videoconference hearing 
at the RO before a Veterans Law Judge.

On March 7, 2003, a videoconference hearing was held before 
Christopher J. Gearin, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  Unfortunately, the recording of that 
hearing was inaudible due to technical problems, and a 
transcript of that hearing could not be made.  The Board sent 
a letter to the appellant in September 2003 informing him 
that the tape was inaudible and offering him the opportunity 
for another hearing.  The appellant responded in October 2003 
that he wanted a hearing before a Veterans Law Judge at the 
RO.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




